DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following limitations in claim 1:
an ozone generator configured to generate ozone using a mixed gas of a first air through the adsorption apparatus and a second air through the bypass flow path; 
a reaction unit configured to cause chemiluminescence of nitrogen oxides in a sample gas using ozone generated in the ozone generator; 
a detector configured to detect an intensity of light generated by chemiluminescence in the reaction unit; and 
a measurement unit configured to measure a concentration of nitrogen oxides in the sample gas, based on the intensity of light detected by the detector.

The term "unit" within the limitations "reaction unit" and "measurement unit" is a generic placeholder.
The term "detector" is interpreted as being equivalent to a "means for detecting" because no particular structure is implied by a "detector."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a lead-out flow path arranged to lead out the air with its moisture adsorbed by the adsorption apparatus." It is unclear whether the limitation "with its moisture adsorbed by the adsorption apparatus" modifies (i) "to lead out" or (ii) "the air." In the first interpretation (i), it is unclear in view of the instant disclosure how the lead-out path can lead out moisture adsorbed by the adsorption apparatus. In the second interpretation (ii), it is with its moisture adsorbed by the adsorption apparatus." Does "the air" include its moisture?
Claim 1 recites the limitation "a mixed gas of a first air through the adsorption apparatus and a second air through the bypass flow path." It is unclear what is meant by "a first air through the adsorption apparatus" and "a second air through the bypass flow path." Is the first air a first air that has passed through the adsorption apparatus?  Is the second air a second air that has passed through the bypass flow path?
Regarding claim 3, it is unclear what is meant by "a difference in a flow rate [singular] between the first air passing through the adsorption apparatus and the second air passing through the bypass flow path."
Claim 3 recites the limitations "the first air passing through the adsorption apparatus" and "the second air passing through the bypass flow path." There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the flow rate of the air passing through the adsorption apparatus" and "the flow rate of the air passing through the bypass flow path." There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 1, the limitation a reaction unit configured to cause chemiluminescence of nitrogen oxides in a sample gas using ozone generated in the ozone generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Reaction unit 8 is represented as a cartoon box in Fig. 1, and the specification does not describe any corresponding structure for the reaction unit such that it is "configured to cause chemiluminescence of nitrogen oxides in a sample gas using ozone generated in the ozone generator" Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2018-072032 A (including English abstract and computer-generated English translation; IDS).
different inventor name ("TANABE AKIRA") than the instant application ("Ryo TANABE"). 
The instant specification teaches that "This application relates to, but does not claim priority from, JP Ser. No.: JP2016-208830 filed on Oct. 25, 2016 and published as JP Pub. No.: JP2018-72032 on May 10, 2018, the entire contents of which are incorporated herein fully by reference " ([0001]), page 1; italics added).
Accordingly, JP 2018-072032 A qualifies as prior art under 35 U.S.C. 102(a)(1).
Claims 1-4 of JP 2018-072032 A are substantially similar to claims 1-4 of the instant application, and Figs. 1-2 of JP 2018-072032 A are at least substantially similar to, if not identical to, Figs. 1-2 of the instant application. Accordingly, JP 2018-072032 A clearly anticipates claims 1-4 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shimadzu Corporation (JP 2001-153857 A) in the embodiment of Fig. 1 discloses a dehumidifier configured to dehumidify air by cooling the air (dehumidifier 1) and an adsorption apparatus configured to adsorb moisture in the air dehumidified by the dehumidifier (dehumidifying agent 11) that are upstream of an ozone generator (12). Tanabe does not disclose the claimed bypass flow path in this embodiment.
SHIMADZU CORP (JP H05-196574 A) discloses a chemiluminescent NOx detector with a silica gel dehumidification section including bypass pipe 72, which does not connect the claimed introduction flow path and the lead-out flow path. SHIMADZU CORP discloses an ozone generator 11, which is not configured to generate ozone using a mixed gas of a first air that passed through the adsorption apparatus and a second air that passed through the bypass flow path.
Otjes (US 2017/0176378) discloses a flow generating device that splits a gas stream upstream of a detector into a first and second flow chambers (Figs. 1-3). In an embodiment, an absorbent for moisture is arranged in the second flow chamber ([0027]). In an embodiment, the 2 chemoluminescence monitor ([0099]). However, Otjes teaches that an ozone generator is upstream of the flow generating device ([0045]), rather than downstream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797